DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 8 August 2021.

Response to Amendment
Claims 14-16 and 18-20 have been amended. Claims 1-20 are pending. Claims 1-13 remain withdrawn from consideration. 
Objections to the specification that were presented in the previous action (Non-Final Rejection filed on 3 June 2019) were not addressed by Applicant’s response (Remarks filed on 8 August 2021, p. 6/11: “Only this change is made to the substitute specification”). Therefore, the objections to the specification are presented again herein. Objections to the drawings were not completely addressed by Applicant’s response. Therefore, some objections to the drawings are presented again herein, along with a new objection regarding reference character 526. In response to the amendments to the claims, the rejections under 35 USC 112(b) are withdrawn.
It is noted that claim 1 does not accurately represent amendments to the claim for tracking purposes. For example, “an inlet” (line 5), “from the evaporator” (line 12), and “a backup power system comprising a fuel cell” (line 14) all appear to be newly added text, yet that are not underscored. Per MPEP, the text of any added subject matter must be shown by underlining the added text. See MPEP 714 and 37 CFR 1.121 under “Claims.” It is further noted that claim 17 is indicated as amended yet no amendments to the claim are identified.

Response to Arguments
Regarding the rejections of claims 14 and 16 under 35 USC 102(a)(1) over prior art Escher (US 2015/0166371 A1), Applicant argues that Escher discloses a much different system than the claimed invention, since it employs both a pump, to pump the inlet flow of water through the system and a vacuum pump to transfer the second heated water through the separator membrane (Remarks, p. 8/11 bottom through p. 9/11 top). 
In response, Escher discloses a pump for delivering fluid to the steam raising module ([0064]). Escher also discloses a vacuum pump for creating a vacuum across membrane 7 ([0073], bottom) to cause a phase change from the liquid phase to the gaseous phase at the membrane so that the permeate chamber is maintained below 0.5 bar for efficient recovery ([0028]) and pure water vapor is diffused through the membrane ([0029]), the liquid phase water having been preheated ([0066]). Therefore, Escher discloses a pump to pump an inlet flow of heated water through a system and a vacuum pump to transfer water through a separator membrane.
Regarding the rejections of claims 18 and 19 under 35 USC 103, Applicant argues that the prior art does not disclose solar panels configured to produce power to power the entire desalination system (Remarks, p. 9/11, bottom). 
In response, Applicant’s argument is directed toward newly added limitations. However, it is noted that previously cited prior art Al-Jlil (US 2011/0259822 A1) teaches a photovoltaic system for providing electricity to a suction pump ([0054]), so the use of a photovoltaic system to provide electricity to other components of a desalination system as needed would have been prima facie obvious.
Regarding the rejection of claim 20 under 35 USC 103, Applicant states that the claim has been amended to include a heater that utilizes heat from solar panels that also provide power to the desalination system (Remarks, p. 10/11).
Davis (US 2012/0085094 A1) discloses that a photovoltaic-thermal system can be used to produce heated water and energy to provide energy and heat for a desalination process (Abstract), so the use solar panels to provide heat and power to a desalination system would have been prima facie obvious. 

Specification
The disclosure is objected to because of the following informalities: 
[0004]: “systems that be utilized for material separation, such for example removing” appears to be a misstatement of “systems that are utilized for material separation, such as removing”;
[0006]: “power dues to cloudy days” appears to be a misstatement of “power due to cloudy days”;
[0009]: “The invention is directed a desalination system that employs vacuum” appears to be a misstatement of “The invention is directed to a desalination system that employs a vacuum”;
[0009]: “In addition, evaporating salt or brackish water can be done at lower temperatures that non-salt or brackish water” appears to be a misstatement of “In addition, the evaporating of salty or brackish water can be done at lower temperatures than non-salty or non-brackish water”;
[0009]: “the at least brackish water increase the system efficiency” appears to be a misstatement of “the at least brackish water increases the system efficiency”;
[0011]: “separator materials included, but are not limited to” appears to be a misstatement of “separator materials include, but are not limited to”;
[0013] “An exemplary support material is an expanded polymer membrane and water vapor polymer, such as an ionomer or urethane may be imbibed into or otherwise attached to the expanded membrane” appears to be a misstatement of “An exemplary support material is an expanded polymer 
[0028]: “Sediment filter removes sand and big particles, Carbon& GAG filter remove odors, taste& chemicals, including chlorine, herbicides, and pesticides. Since these filters provide purifier water to the rest of system, it reduced chance of fouling” appears to be a misstatement of “Sediment filters remove sand and big particles, and carbon and GAG filters remove odors, taste, and chemicals, including chlorine, herbicides, and pesticides. Since these filters provide purified water to the rest of system, they reduce the chance of fouling”;
[0029]: “The heat exchanger is an evaporator for the water vapor 503 that has been drawn through the separator material 580 in the evaporator 513” appears to be contradicted by “The hot water vapor is condensed in the heat exchanger 511 to form condensed purified water 526” and will be interpreted to read, ““The heat exchanger is a condenser for the water vapor 503 …”;
[0031]: “heated water 503 is provide” appears to be a misstatement of “heated water 503 is provided”;
[0032]: “could receive electrically power” appears to be a misstatement of “could receive electrical power”;
Appropriate correction is required. Applicant is respectfully urged to identify and correct any additional typographical errors in the specification. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 570 (electrochemical ozone generator) ([0030]) and condensed purified water 526 ([0029]).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 15, 16, and 19 are objected to because of the following informalities:  
Claim 1: The outline of the steps of the claimed method includes steps designated by the sequence “b) d)”; “c) e)”; “f)”; and “e) g)”. Applicant is respectfully advised to present each step using a single letter that follows the preceding letter in alphabetical order. Likewise, Roman numerals follow the irregular sequence iv, vi, vii, ix (lines 13-17). Applicant is respectfully advised to number claim elements sequentially. In line 6, Applicant is respectfully advised to provide an “and” to set apart the last of the three elements of the evaporator. Applicant is respectfully advised to provide an “and” to set apart the last feature (the pump) of the evaporator. In line 19, “filtering contaminates” appears to be a misstatement of “filtering contaminants.”
Claim 15: The claim appears to end with a duplicate period. 
Claim 16: In line 2, “a solar heater” appears to be a typographical error for “the solar heater.” See claim 14, line 3.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Escher et al. (US 2015/0166371 A1, hereinafter “Escher”) in view of Al-Jlil (US 2011/0259822 A1) and Al-Hallaj et al. (US 2004/0219400 A1).
Regarding claim 14, Escher discloses a desalination method ([0001]) comprising:
providing of a system comprising (Fig. 1):
a heating device 28 ([0066]) that uses solar thermal energy to provide heat ([0024], [0027]) (i.e., a heater comprising a solar heater); 

a membrane distillation device 3 (i.e. a heat exchanger) comprising: an inlet 17 for a liquid section 12 (i.e. an inlet for an inlet flow of water) ([0064]); and an inlet 16 connected to a conduit 38 connecting an outlet 10 of the steam section 6 of the steam raising device 2 to a steam section 11 of the membrane distillation device 3 ([0064]) (i.e. an inlet for receiving said flow of hot water vapor from the evaporator);
a vacuum pump for creating a vacuum across membrane 7 ([0073], bottom) to cause a phase change from the liquid phase to the gaseous phase at the membrane (i.e., an outlet side of the separator membrane) so that a steam section 6 for the permeate is maintained below 0.5 bar for efficient recovery ([0028]) as pure water vapor is diffused through the membrane ([0010], [0029]) (i.e., a vacuum pump that produces a vacuum on an outlet side of the separator membrane); and
a pump 28 ([0064], noting the duplication of the reference character 28).
Escher further discloses heating of a preheated boiling feed fed through conduit 32 to a liquid section 12 of the membrane distillation device 3 with heat transferred through a wall 14 from condensing vaporous permeate 11 stemming from vapor section 6 of the steam raiser 2 ([0065]) (i.e., heating said inlet flow of water in the heat exchanger by said flow of hot water vapor from said evaporator to form a first heated water); heating the liquid feed in heating device 28 ([0066]) (i.e., heating the first heated water in the heater to form a second heated water); and partially evaporating the liquid feed ([0066]); and passing permeate from the steam section 6 to the first steam section of the 
However, Escher does not explicitly disclose (i) a filtration system; (ii) a backup power system comprising a fuel cell; (iii) pumping the inlet flow of water through the filtration system; or (iv) filtering contaminates from the inlet flow of water by the filtration system to produce a filtered water that is supplied to the heat exchanger.
Regarding (i), (iii), and (iv), Al-Jlil discloses a method of desalinating brackish water ([0001]) in which a vacuum is applied by a pump to draw permeate vapors from a hydrophobic membrane (Fig. 3; [0039]) in membrane units 314 ([0037]). Al-Jlil teaches that the water to be treated is passed to a filtration unit 301 to remove any suspended materials ([0037]) upstream of the membrane units 314 and a heat exchanger 304 ([0038]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher by providing (i) a filtration system; and (iii) pumping the inlet flow of water through the filtration system; and (iv) filtering contaminates from the inlet flow of water by the filtration system to produce a filtered water that is supplied to the heat exchanger as taught by Al-Jlil because a filtration system can be provided upstream of membrane units and a heat exchanger to remove suspended materials from a feed (Al-Jlil, Fig. 3; [0037]).
Regarding (ii), Al-Hallaj discloses a desalination system ([0002]) that is membrane-based (Fig. 3; [0040]). Al-Hallaj teaches that a fuel cell acts as an additional, or supplemental, power source for generating electricity and heating salinous water when added to an existing desalination system ([0055]).
Escher in view of Al-Jlil by providing (ii) a backup power system comprising a fuel cell as taught by Al-Hallaj because (1) a fuel cell can act as an additional, or supplemental, power source for generating electricity and heating salinous water when added to an existing desalination system (Al-Hallaj, [0055]), and (2) the skilled practitioner would have found it prima facie obvious to utilize an additional, or supplemental, power source as a backup power system since an additional power source for an existing system can provide a backup source of power.

Regarding claim 16, Escher teaches that the heating device may be a solar heating device ([0066]) (i.e., a solar heater).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Escher in view of Al-Jlil and Al-Hallaj as applied to claim 14 above, and further in view of Cath et al. (US 2010/0224476 A1, hereinafter “Cath”).
Escher in view of Al-Jlil and Al-Hallaj does not explicitly disclose a filtration system that comprises a multistage filtration unit.
Cath discloses a vacuum-enhanced direct contact membrane distillation unit for purifying seawater (Abstract). Cath teaches that a feed water can optionally be pretreated by any combination of treatments including media filtration, microfiltration, and ultrafiltration prior to membrane distillation (Fig. 2; [0064]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher in view of Al-Jlil and Al-Hallaj by providing a filtration system that comprises a multistage filtration unit as taught by Cath because the Cath, [0064]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Escher in view of Al-Jlil and Al-Hallaj as applied to claim 14 above, and further in view of Gettman (US 2004/0262206 A1).
Escher in view of Al-Jlil and Al-Hallaj does not explicitly disclose providing an ozone disinfection device that produces ozone that is mixed with the purified condensed water to produce a disinfected purified water.
Gettman discloses methods for the desalination of seawater ([0034], [0035], [0050]). Gettman teaches a desalination system 800 (Fig. 7; [0050]) comprising a disinfection system 1400 ([0043]). Gettman teaches that an ozone disinfection system can form ozone on-site, and that ozone has a high kill-rate for micro-organisms ([0043]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher in view of Al-Jlil and Al-Hallaj by providing an ozone disinfection device that produces ozone that is mixed with the purified condensed water to produce a disinfected purified water as taught by Gettman because ozone has a high kill-rate for micro-organisms, and because ozone disinfection can be performed on-site (Gettman, [0043]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Escher in view of Al-Jlil and Al-Hallaj as applied to claim 14 above, and as evidenced by Lee (US 2015/0353379 A1).
Regarding claim 18, Al-Jlil teaches the use of a photovoltaic cell of an ultra high concentrator photovoltaic cell (UHCPV) to generate electricity for a pump used in a desalination process ([0029], [0054]), and photovoltaic cells are known in the art to be constituted as photovoltaic panels, as evidenced by Lee ([0037]) (i.e., providing a comprising a renewable power source comprising solar Al-Jlil does not suggest the use of photovoltaic cells to provide electrical power to power an entire desalination system would have been prima facie obvious, as the addition of additional cells to provide electricity from a natural source ([0054]) as needed for all other components using electricity would have been a matter of using a known technique to improve a similar method in the same way.

Regarding claim 19, since Al-Jlil teaches the use of a photovoltaic cell to generate electricity as a natural source of electricity ([0054]), the use of a renewable power source consisting of solar panels would have been prima facie obvious.

Regarding claim 20, Al-Jlil teaches that the UHCPV is used to add heat from solar energy to increase the temperature of a raw water ([0047]) as well as to add electricity ([0054]), so the use of a heater comprising solar panels that produce electrical power and also heat an inlet flow of water would have been prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772